Corrigan, J.,
concurring in part.

I.

I concur in the result reached by the majority in this case but not in the scope of the judgment they have arrived at, nor in the opinion expressing their rationale. This conclusion is achieved for the reasons which follow.
The constitutional controversy presented to the court in this appeal, upon scrutiny of the established facts, should, in my view, be attenuated to just one significant issue, namely: Where the majority leadership of both houses of the General Assembly decides not to present, and does not present, six original enrolled bills passed by the General Assembly to the Lieutenant Governor for his signatures to certify that the procedural requirements for passage have been met, as provided by Section 15(E), Article II of the Ohio Constitution, and, for those reasons the bills are not signed by the Lieutenant Governor, then, do such bills become constitutionally invalid and, therefore, fail of enactment?

II.

The curtain arose on an unprecedented series of events in the legislative annals of Ohio on January 6, 1975, which culminated in the legal proceedings presently before this court for decision.
On that date, the 111th Ohio General Assembly convened for the purpose of considering for passage six items of proposed legislation, three of which were to originate in the Senate and three of which were to originate in the House of Representatives. Those bills were passed in the five legislative days between Monday, January 6, and' Friday, January 10, 1975, as Am. H. B. No. 18 (to require state income taxes to be paid directly to the Treasurer of State); Sub. H. B. No. 43 (to eliminate the discretionary power of the Secretary of State in the appointment of members of boards of elections and to add a ground for their removal); Am. H. B. No. 44 (to establish new districts throughout Ohio for the election of representatives to Congress) ; Am. S. B. No. 3 (to modify the labor dispute and extended benefits provisions of the unemployment compensation law); Am. S. B. No. 4 (to provide for mail and *333lions e-to-house voter registration and to eliminate failure to vote as a reason for cancellation of registration); Am. S. B. No. 5 (to transfer responsibilities of the Director of Commerce under the Consumer Sales Practices Act to the Attorney General).
By virtue of the general election held throughout the state in November 1974, the Ohio Senate majority shifted, in January 1975, from that of the Republican Party to the Democratic Party. The majority in the Ohio House of Representatives remained with the Democrats. John J. Gilligan, a Democrat, continued in office as Governor until January 13, 1975, as did John W. Brown, a Republican, remain in office as Lieutenant Governor until that date. On January 13, both men were succeeded in office, by James A. Rhodes, a Republican, and Richard Celeste, a Democrat, respectively.
Thus, due further to the peculiar provisions of the Ohio Constitution, there existed a seven-day period when the newly-elected General Assembly and the soon-to-be, former Governor served concurrently. This seven-day period, in 1975, was the only portion of time during Governor Gilligan’s administration when he had a Democratic majority in each house of the General Assembly.
The six bills were expedited through both houses of the General Assembly by the Democratic majority in order to try to achieve their complete enactment into law before Governor-elect Rhodes assumed office on January 13, 1975. It was feared that Governor Rhodes would veto the six bills and the Democrats did not have sufficient votes in the General Assembly to override such possible veto.
Lieutenant Governor John W. Brown, a Republican, had been defeated in the general election and would leave office on January 13, 1975. However, during the week of January 6th through January 13th, 1975, Lieutenant Governor Brown actively carried out his duties as such and was present and available to review for signature the six bills in question herein, in accordance with the provision of Section 15(E), Article II of the Ohio Constitution which reads, as follows:
“Every bill which has passed both houses of the Gen*334eral Assembly shall be signed by the presiding officer of each house to certify that the procedural requirements for passage have been met and shall be presented forthwith to the Governor for his approval.”
Lieutenant Governor Brown’s presence and availability to fulfill his constitutional function in connection with the six bills was made known to the public, to the Clerk of the Senate, one William Chavarme, and to the Senate membership.
On January 11, 1975, at about 3:00 p. m., a delegation composed of several Majority Senators and the Clerk of the Senate came to Lieutenant Governor Brown’s office and gave him certified copies of the six enrolled bills, with affidavits from certain functionaries of the General Assembly that, according to the affiants, all procedural requirements for passage had been met, and with copies of the Ohio House of Representatives and Ohio Senate Journals for January 6th through January 10th, 1975, as approved by the respective houses. At that time, the Clerk of the Senate informed the Lieutenant Governor that, when he was prepared to sign the bills, he (t'he Clerk of the Senate) would bring the original enrolled bills to the Lieutenant Governor. The condition under which the latter would be given the original enrolled bills would be only when he agreed to sign them.
An engrossed bill is one prepared and maintained by the clerk’s office, which reflects all amendments to the bill as introduced. Amendments are added to the engrossed bill as they are made.
An enrolled bill is one prepared by the clerk’s office of the originating house after passage by both houses. It is printed in the form of an act which reflects the engrossed bill passed by the General Assembly. The enrolled bill is the one presented to the Lieutenant Governor and Governor for their signatures and to the Secretary of State for filing.
At 5:00 p. m. on January 11th, Senator Oliver Ocasek, the Democratic President Pro Tempore of the Senate, another senator, and at least one other individual met with *335the Lieutenant Governor in his office. It was at that time proposed that Lieutenant Governor Brown would give his word that, if the original enrolled bills were given to him, he would sign them or return them within a “reasonable” period of time. The term “reasonable” was not defined. The Lieutenant Governor said he would contact Senator Ocasek by 6:00 p. m. that day, which he did not do.
Sometime after 6:00 p. m. on the same day, Senator Ocasek ordered the transmission of the six enrolled bills to Governor Gilligan for his signatures, without the signatures of the Lieutenant Governor. The bills were then brought to Governor Gilligan at the private home of a friend in Bexley, where he had played some tennis earlier, and he signed them.
The six bills were later presented to Secretary of State Ted W. Brown for filing, but he refused to accept them for that purpose because they lacked the signatures of the Lieutenant Governor. The six bills were then delivered to Governor James A. Rhodes, in whose custody they remain pending the outcome of this appeal.
Senator Michael J. Maloney commenced this action in the Court of Common Pleas of Franklin County on January 13, 1975, pursuant to R. C. 2721.01 et seq., as a resident, citizen and taxpayer and in representation of all residents, citizens and taxpayers as a class, seeking a declaratory judgment that the six bills contravened the Ohio Constitution and laws and were void, together with a request for certain injunctive relief. In June of 1975, judgment was entered declaring the six enrolled bills to be incomplete legislation and ineligible for filing with the Secretary of State, granting injunctive relief, and setting forth separate findings of fact and conclusions of law.
Upon appeal, the Court of Appeals affirmed that judgment.
771.
The Attorney General of Ohio, representing Senator Ocasek and the other appellants, urges this court that: (1) the presence or absence of the Lieutenant Governor’s signature upon a bill does not affect its validity; (2) the Lieu*336tenant Governor’s only duty, under Section 15(E), Article II, is to certify that the bill in question has been read three times on three different days and received a constitutional majority in the Senate and he has no other duties with respect to enacted legislation; (3) when the Lieutenant Governor acts in his capacity as presiding officer of the Senate, he is subject to the constitutional and parliamentary rules which govern the Senate and to the ultimate authority of the Senate, and, if the Lieutenant Governor does not sign a bill which has been properly passed, the Senate may transmit such a bill directly to the Governor in order to assure the efficacy of its actions; (4) the Ohio Constitutional Revision Commission, whose recommended language was adopted verbatim by the people of Ohio, clearly evidenced its intent that the lack of a presiding officer’s signature on a bill should not invalidate it.
My consideration of this position, in the face of the explicit provision of Section 15(E), Article II of the Ohio Constitution, requires a review of some elemental constitutional doctrine.
Commencing with a definition of the term, a constitution is the form of government, delineated in writing by the people, in which certain first principles of fundamental laws are established. It is the absolute rule of action and decision for all officers of government in respect to all points covered by it. It is certain and fixed, and reflects the will of the people. It is the supreme law of Ohio. It is paramount to the power of the legislature, and can be revoked or altered only by the authority that made it, the people. The life-giving principle and the death-doing stroke, insofar as a provision of the Constitution is concerned, must proceed from the same hand, that of the people.
Section 15(E), Article II, was adopted, effective May 8, 1973, by the electors of the state of Ohio by the Vote: “Yes,” 679,076; “No,” 575,881. Until it is changed by the vote of the people it binds all to its terms.
The question follows then, what are legislatures? Clearly, they are creatures of the Constitution which owe their existence to the Constitution and derive their pow*337ers therefrom. The Constitution is their commission and all their acts must he conformable to it or else these acts will be void. The Constitution is the work or will of the people themselves, in their original, sovereign and unlimited capacity. Laws are the work or will of the legislature in their derivative and subordinate capacity. The one is the work of the creator, and the other of the creature. The Constitution fixes limits to the exercise of legislative authority, and prescribes the orbit within which it must move. It is the sun of the political system around1 which all legislative, executive and judicial bodies must revolve. And any act of the legislature repugnant to that Constitution is absolutely void. Importantly too, the Constitution of a state is stable and lasting until changed by vote of the people ; it is not to be worked upon by the political temper of the times, nor to rise and fall with the tides of political events, nor to be artfully manipulated or misinterpreted for momentary, political expediency. In the sometimes violent atmosphere generated by opposing political parties, the Constitution should remain firm and immutable.
In any event, because of my refinement of the particular issue posed to us, it is unnecessary to pass on the Attorney General’s point numbered (1) herein. Further, I am constrained to reject his points numbered (2), (3) and (4) herein, as reading language into Section 15(E), Article II, which is not contained therein for the purpose of contracting the Lieutenant Governor’s assigned duty into extinction. It is obvious, upon a consideration of these latter points, that powerful and ingenious minds have taken as a postulate that the duty entrusted, under Section 15 (E), Article II, to the Lieutenant Governor, a constitutional officer, may be contracted by construction, to the narrowest possible compass or even ignored.
IF.
By its terms, Section 15(E), Article II of the Ohio Constitution provides that every bill which has passed both houses of the General Assembly shall be signed by the presiding officer of each house to certify that the procedural requirements for passage have been met. The pre*338siding officer of the Senate is the Lieutenant Governor. There can be no doubt that it was competent for the people to invest the Lieutenant Governor with all the powers and duties they might deem proper and necessary.
In considering this question, we must never forget that it is a Constitution we are expounding. The constitutional provision in question was submitted (along with others) to the people of Ohio. They were at perfect liberty to accept or reject it and their act was final. When adopted, it was of complete obligation and bound the both houses of the General Assembly to submit bills to the Lieutenant Governor for his signature. This requirement is a part of the Constitution of Ohio and, if there be any who deny its necessity, none can deny its authority.
The words of the constitutional provision are express and incapable of being misunderstood. They admit of no variety of construction. To assume the attitude, taken by President Pro Tempore Oeasek and the Democratic majority under his leadership, not to present these enrolled bills to Lieutenant Governor Brown, requires no ordinary share of intrepidity for the opposition minority to thereafter assert that bills adopted under these circumstances were bold and plain usurpations, to which the Ohio Constitution gave no countenance.
In the absence of any statement by the Lieutenant Governor that he would not sign the bills, the majority party, in an effort to induce the Lieutenant Governor to agree to sign the bills before they would release the original enrolled bills to him, informed the Lieutenant Governor (by delivering to him what purported to be certified copies of all six enrolled bills, notarized letters from officers and committee chairmen of the Senate and House, and printed copies of the House and Senate Journals) that in their opinion the procedural requirements for passage of the bills had been met.
The Lieutenant Governor’s reaction to the foregoing procedure was as follows:
“* * * it is not the determination of the Chairman of the Committee, the Speaker of the House, the Clerk of the *339House, the Clerk of the Senate, the President Pro Tem [sic] of the Senate, the Chairman of the Rules Committee to make the decision of the presiding officer of the Ohio Senate, whoever he may be, past or future.”
After the presentation to the Lieutenant Governor of t'he aforestated documents, the Clerk of the Senate — a Democrat — refused to permit the Lieutenant Governor the opportunity to read, examine and compare the original engrossed and enrolled bills and the original House and Senate Journals (all of which the Lieutenant Governor had repeatedly requested during the week of January 6, 1975) unless the Lieutenant Governor agreed to the following condition: The Lieutenant Governor must, before he would be given the original enrolled bills and journals, agree to certify that the procedural requirements for passage of the bills had been met.
The Lieutenant Governor rejected the foregoing condition and, as a result, was denied the right and privilege to read, examine and compare the original enrolled bills and engrossed bills and the journals.
The implicit condition precedent to the actual signing of a bill is the act of presentment, that is, the presentment to and receipt by the Lieutenant Governor of the original enrolled bills. In this regard, paragraph three of the findings of fact by the Court of Common Pleas reads:
‘ ‘ Following passage of the six bills in question by the Ohio General Assembly the Lieutenant Governor of Ohio was refused the original engrossed and enrolled bills and the original Senate Journals, despite his frequent request of the Senate clerk * * *.”
The failure, therefore, to satisfy the implicit presentment requirement prevented the Lieutenant Governor from carrying out his duty under Section 15(E), Article II of the Ohio Constitution, i. e,, the duty to sign “ [e]very bill Avhich has passed both houses of the General Assembly # # * ??
Because the six enrolled bills in question were not presented to the Lieutenant Governor for his signature or for his refusal to sign, as required by the Ohio Constitution, I *340would hold the said six bills to be constitutionally invalid. Further, if the Lieutenant Governor, upon being presented with the enrolled bills, had refused to sign them, or delayed signing them, failing to certify that the procedural requirements for passage have been met, then, and in that case, there was an orderly, lawful and obvious manner in which the Democratic leadership in the General Assembly could have proceeded in order to accomplish the passage of its desired bills.
For the reasons stated above, I would affirm only that part of the judgment of the Court of Appeals rendered on September 23,1975, which affirmed t'he portion of the judgment of the trial court holding that the Lieutenant Governor must be provided with the opportunity to perform his mandated duty under Section 15(E), Article II of the Ohio Constitution; and further, I would hold that, when the Lieutenant Governor is not afforded this opportunity and the bills not bearing his signatures are later signed by the Governor, then, and in that case, such bills are constitutionally invalid and fail of enactment into law.
P. Brown, J., concurs in the foregoing concurring opinion.